Opinion by
Keefe, J.
At the trial plaintiffs’ witness testified that the merchandise in question is bought and sold by them upon the basis of 800 pounds to the bale whether it weighed more or less than such amount, and that that was the practice in the cotton industry. It was admitted, however, that the plaintiffs did not weigh any of the bales imported herein. From an examination of the invoice and entry papers nothing was found to show that the customs officials performed their duties otherwise than in accordance with law nor was anything found to indicate that an excessive moisture existed or that a claim for allowance upon such ground was filed with the collector. The evidence presented failed to disclose anything sufficient to overcome the piesumption of correctness attaching to the collector’s action. The protest was therefore overruled. United States v. Ingram (17 C. C. P. A. 228, T. D. 43668), Perkins, Goodwin & Co. v. United States (160 Fed. 272), and Frame v. United States (G. A. 8888, T. D. 40476) cited.